Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Representative Katsuhiro Arai on 03/06/2021.
The application has been amended as follows: 
1.	(Previously presented) A pre-mounted multilayer ceramic capacitor comprising:
a ceramic main body having a structure in which each of a plurality of dielectric layers and each of a plurality of internal electrode layers are alternately stacked, a main component of the dielectric layers being ceramic, the ceramic main body having a rectangular parallelepiped shape, the plurality of internal electrode layers being alternately exposed to a first end face and a second end face of the ceramic main body, the first end face being opposite to the second end face; 
a first external electrode that is formed from the first end face to at least one of side faces of the ceramic main body; and
a second external electrode that is formed from the second end face to at least one of the side faces of the ceramic main body,
wherein a relationship of y ≤1 + 1.48x is satisfied when a temperature of the multilayer ceramic capacitor is increased from 190 degrees C to 260 degrees C,
wherein “y” is a total amount of hydrogen gas, water vapor and carbonic acid gas (number of molecules / 1015) released from the multilayer ceramic capacitor,
wherein “x” (mm3) is a volume of the multilayer ceramic capacitor.
2.	(Previously presented) The pre-mounted multilayer ceramic capacitor as claimed in claim 11, 

wherein the first external electrode includes a first Sn-plated layer that is directly provided on the first plated layer,
wherein the second plated layer includes one or more plated layers, and
wherein the second external electrode includes a second Sn-plated layer that is directly provided on the second plated layer.
3.	(Previously presented) The pre-mounted multilayer ceramic capacitor as claimed in claim 11, wherein a main component of the first base layer and the second base layer is Ni.
4.	(Previously presented) The pre-mounted multilayer ceramic capacitor as claimed in claim 11, wherein the first base layer and the second base layer include a glass component, and
wherein a main component of the first base layer and the second base layer is Cu.
5.	(Previously presented) The pre-mounted multilayer ceramic capacitor as claimed in claim 1, wherein the total amount is measured by TDS (Thermal Desorption Spectroscopy).
6.	(Currently amended) A manufacturing method of a pre-mounted multilayer ceramic capacitor comprising:
preparing a multilayer ceramic capacitor having a ceramic main body and a pair of external electrodes, the ceramic main body having a structure in which each of a plurality of dielectric layers and each of a plurality of internal electrode layers are alternately stacked the ceramic main body having a rectangular parallelepiped shape, the plurality of internal electrode layers being alternately exposed to a first end face and a second end face of the ceramic main body, the first end face being opposite to the second end face wherein a first external electrode that is formed from the first end face to at least one of side faces of the ceramic main body; and a second external electrode that is formed from the second end face to at least one of the side faces of the ceramic main body,
heating the pre-mounted multilayer ceramic capacitor in a reduced pressure atmosphere so that a relationship y ≤ 1 + 1.48x is satisfied when a temperature of the multilayer ceramic capacitor is increased from 190 degrees C to 260 degrees C,
wherein “x” (mm3) is a volume of the multilayer ceramic capacitor,
wherein “y” is a total amount of hydrogen gas, water vapor and carbonic acid gas (number of molecules / 1015) released from the multilayer ceramic capacitor.

the preparing comprises:
forming [[a]]the ceramic multilayer structure having [[a]]the rectangular parallelepiped shape by alternately stacking ceramic dielectric green sheets and conductive paste for forming the internal electrodes and alternately exposing the conductive paste to [[two]]the first and second end faces of the ceramic multilayer structure;
providing conductive paste for forming the first and second external electrodes[[,]] on the [[two]]first and second end faces, respectively; and
firing the ceramic multilayer structure together with the conductive paste for forming the first and second external electrodes.
8.	(Currently amended) The method as claimed in claim 7, further comprising:
forming a first plated layer and a second plated layer on a first base layer and a second base layer, respectively, that [[is]]are formed by the firing of the conductive paste for forming the first and second external electrodes, respectively.
9.	(Currently amended) The method as claimed in claim 6, wherein
the preparing comprises:
forming [[a]]the ceramic multilayer structure having [[a]]the rectangular parallelepiped shape by alternately stacking ceramic dielectric green sheets and conductive paste for forming the internal electrodes and alternately exposing the conductive paste to [[two]]the first and second end faces of the ceramic multilayer structure;
forming the ceramic main body by firing the ceramic multilayer structure;
providing conductive paste for forming the first and second external electrodes on the [[two]]first and second end faces, respectively, of the ceramic main body; and
firing the conductive paste for forming the first and second external electrodes.
10.	(Currently amended) The method as claimed in claim 9, further comprising:
forming a first plated layer and a second plated layer on a first base layer and a second base layer, respectively, that [[is]]are formed by the firing of the conductive paste for forming the first and second external electrodes, respectively.
11.	(Previously presented) The pre-mounted multilayer ceramic capacitor as claimed in claim 1, wherein:

the second external electrode has a second base layer that is mainly composed of a metal or an alloy and is provided directly on the second end face and a second plated layer that is directly provided on the second base layer.

Response to Arguments
Applicant’s arguments, see arguments, filed 01/11/2021, with respect to the rejection of claims 1-11 have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A pre-mounted multilayer ceramic capacitor comprising:
a ceramic main body having a structure in which each of a plurality of dielectric layers and each of a plurality of internal electrode layers are alternately stacked, a main component of the dielectric layers being ceramic, the ceramic main body having a rectangular parallelepiped shape, the plurality of internal electrode layers being alternately exposed to a first end face and a second end face of the ceramic main body, the first end face being opposite to the second end face; a first external electrode that is formed from the first end face to at least one of side faces of the ceramic main body; and a second external electrode that is formed from the second end face to at least one of the side faces of the ceramic main body, wherein a relationship of y ≤1 + 1.48x is satisfied when a temperature of the multilayer ceramic capacitor is increased from 190 degrees C to 260 degrees C, wherein “y” is a total amount of hydrogen gas, water vapor and carbonic acid gas (number of molecules / 1015) released from the multilayer ceramic capacitor, wherein “x” (mm3) is a volume of the multilayer ceramic capacitor.
the prior art fails to teach or make obvious, alone or in combination, the limitation of “A pre-mounted multilayer ceramic capacitor comprising: wherein a relationship of y ≤1 + 1.48x is satisfied when a temperature of the multilayer ceramic capacitor is increased from 190 degrees C to 260 degrees C, wherein “y” is a total amount of hydrogen gas, water vapor and carbonic acid gas (number of molecules / 1015) released from the multilayer ceramic capacitor, wherein “x” (mm3) is a volume of the multilayer ceramic capacitor” in combination with the other claim limitations. 
Regarding independent claim 6, the prior art fails to teach or suggest, alone or in combination:
A manufacturing method of a pre-mounted multilayer ceramic capacitor comprising:
preparing a multilayer ceramic capacitor having a ceramic main body and a pair of external electrodes, the ceramic main body having a structure in which each of a plurality of dielectric layers and each of a plurality of internal electrode layers are alternately stacked, a main component of the dielectric layers being ceramic, the ceramic main body having a rectangular parallelepiped shape, the plurality of internal electrode layers being alternately exposed to a first end face and a second end face of the ceramic main body, the first end face being opposite to the second end face, wherein a first external electrode that is formed from the first end face to at least one of side faces of the ceramic main body; and a second external electrode that is formed from the second end face to at least one of the side faces of the ceramic main body, heating the pre-mounted multilayer ceramic capacitor in a reduced pressure atmosphere so that a relationship y ≤ 1 + 1.48x is satisfied when a temperature of the multilayer ceramic capacitor is increased from 190 degrees C to 260 degrees C, wherein “x” (mm3) is a volume of the multilayer ceramic capacitor, wherein “y” is a total amount of hydrogen gas, water vapor and carbonic acid gas (number of molecules / 1015) released from the multilayer ceramic capacitor.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “heating the pre-mounted multilayer ceramic capacitor in a reduced pressure atmosphere so that a relationship y ≤ 1 + 1.48x is satisfied when a temperature of the multilayer ceramic capacitor is increased from 190 degrees C to 260 degrees C, wherein “x” (mm3) is a volume of the multilayer ceramic capacitor, wherein “y” is a total amount of hydrogen gas, water vapor and carbonic acid gas (number of molecules / 1015) released from the multilayer ceramic capacitor” in combination with the other claim limitations. 
Cited Prior Art
TERASHITA (US 2019/0148074) teaches relevant art in Figs. 1 and 2.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.